Morris, C. J.
In a suit on a promissory note, appellant, who was sued as an indorser, alleged in his answer that he was induced to indorse the note through the fraud of one Reid, the secretary of the corporation maker, in stating to appellant that, if he would indorse the note, it would not be negotiated until other indorsements had been procured. At the trial, Meek, testifying in his own behalf, was asked whether or not Reid made any representations under which he indorsed the note. An objection was sustained to this question. He was then asked, if he indorsed the note at the request of Reid, to state the circumstances under which he did so. To this question, an objection was sustained. The witness was then excused by his counsel. Error is now predicated upon the exclusion of this testimony.
Error will never be presumed, but must affirmatively appear from the record. Counsel for appellant did not follow up the ruling of the lower court by making any offer to prove, and in the absence of such an offer we cannot assume *170what the answer of the witness would have been. Hence, it cannot be determined from the record that the ruling complained of was prejudicial. Norman v. Hopper, 38 Wash. 415, 80 Pac. 551; Chlopeck v. Chlopeck, 47 Wash. 256, 91 Pac. 966; Hightower v. Union Sav. & Trust Co., 88 Wash. 179, 152 Pac. 1015.
This being the only error complained of, the judgment is affirmed.
Mount, Ellis, and Chadwick, JJ., concur.